[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO RE-LIST PROPERTY
The plaintiff has moved the court to order the defendant to re-list the family residence for sale, it having previously been listed by the defendant voluntarily.
While it often may be the most prudent course of conduct, there is no affirmative duty or obligation on either party in a dissolution action to offer the marital residence for sale during the pendency of such suits.
Notwithstanding the jurisdictional argument made by Counsel, this court believes that it is no more appropriate for the court to order the parties or either of them to sell their home, pendente lite, than it would be to instruct them to invest their money in a certain stock or to deposit it in a high interest bearing account.
Absent a showing of waste or misappropriation, the pendente lite management of the marital assets is the responsibility of the parties, not the court. CT Page 8052
The foregoing motion to re-list property is denied.
By the Court
J. W. Doherty, J.